Title: From John Adams to George A. Otis, 9 February 1821
From: Adams, John
To: Otis, George A.



dear Sir
Montezillo February 9th. 1821

I thank you for your favour of the 29 January, and your Translation of Botta, I have not yet read it—for I received it but yesterday, And reading to me so laborious, and painful an occupation, that it requires a long time—But I cannot refrain from expressing the pleasure I have received from the reasoning of Mr Jay; upon the passage in Botta—“That anteriour to the Revolution there existed in the Colonies a desire of Independence”—There is great ambiguity in the expression,—There existed in the Colonies a desire of Independence—it is time there always existed in the Colonies a desire of Independence of Parliament, in the articles of internal Taxation, and Internal policy; and a very general, if not a universal opinion, that they were Constitutionaly entitled to it, and as general a determination if possible, to maintain, and defend it—but their never existed a desire of Independence of the Crown, or of general regulations of Commerce, for the equal and impartial benefit of all parts of the Empire,—It is true there might be times and circumstances in which an Individual, or few Individuals, might entertain and express a wish, that America was Independent—in all respects, but these were—“rari mantes in gurgite vasto”—For example in one thousand seven hundred and fifty Six, Seven, and eight—The conduct of the British Generals Shirley Braddock, Loudon, Webb, and Abercromby—was so absurd, disastrous, and distructive, that a very general opinion prevailed, that the War was conducted by a mixture of Ignorance—Treachery, and Cowardice,—And some persons wished we had nothing to do with great Britain forever—Of this number I distinctly remember, I was myself one, fully believing that we were able to defend ourselves against the French, and Indians, without any assistance or embarressments from great Britain—In fifty eight, and fifty nine,—when Amherst and Wolf changed the fortune of the War, by a more able and faithfull conduct of it—I again rejoiced in the name of Britain, and should have rejoiced in it, to this day, had not the King and Parliament committed high Treason and Rebellion against America—As soon as they had conquered Canada, and made Peace with France—That there existed a general desire  of Independence of the Crown, in any part of America before the Revolution, is as far from the truth, as the zenith, is from the nadir—That the encroaching disposition, of great Britain was early foreseen by many wise Men, in all the States, would one day attempt to enslave them, by an unlimited submission to Parliament, and rule them with a rod of Iron—
That this attempt would produce resistance on the part of America, and an awful struggle was also foreseen—but dreaded and deprecated as the greatest Calamity that could befall them—For my own part, their was not a moment during the Revolution, when I would not have given every thing I possessed for a restoration to the State of things before the Contest began, provided we could have had any sufficient security for its continuance—I always dreaded the Revolution as fraught with ruin, to me and my family, and indeed it has been but little better—
I could entertain you with many little trifling anecdotes, which though familiar, and Vulgar, would indicate the temper, feelings, and forebodings among the people, that I cannot write—
I see at the end of the Biography, of the Author, that Botta, has written the Biography of John Adams—I never saw, or heard of it before—but if he means me, it must be a curious mass, for he can certainly have no Authentic information on the insignificant subject—
I am Sir your obliged Friend / and humble Servant
John Adams